

PATENT SECURITY AGREEMENT
 
This Patent Security Agreement (this “Agreement”), is dated as of May 22, 2009,
by LAS VEGAS GAMING, INC., a Nevada corporation (the “Grantor”), in favor of
IGT, a Nevada corporation (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Grantor is party to a certain IGT-LVGI Binding Term Sheet dated on
or about February 13, 2009 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Advance Term Sheet”) between the
Grantor and the Lender, pursuant to which the Lender advanced certain sums to
Grantor, and the Grantor granted the Lender a security interest in all of the
Grantor’s present and future assets.  Under the Advance Term Sheet, the Grantor
is required to execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the premises and in connection with the
Advance Term Sheet, the Grantor hereby agrees with the Lender as follows:
 
SECTION 1. Grant of Security Interest in Patent Collateral.  The Grantor hereby
pledges and grants to the Lender for the benefit of the Lender and any affiliate
of the Lender, a continuing lien on and continuing security interest in and to
all of the Grantor’s right, title and interest in, to and under all the
following collateral of such Grantor:
 
(a) patents of Grantor listed on Schedule I attached hereto;
 
(b) all goodwill associated with such patents; and
 
(c) all proceeds of any and all of the foregoing.
 
SECTION 2. Security Agreement.  The security interest granted pursuant to this
Agreement is granted in conjunction with the security interest granted to the
Lender pursuant to the Advance Term Sheet and that certain Security Agreement
dated the date of this Agreement between the Grantor and the Lender, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.
 
SECTION 3. Termination.  Upon the release of the Lender’s security interest in
any patents, the Lender shall execute, acknowledge, and deliver to the Grantor
an instrument in writing in recordable form releasing the collateral pledge,
grant, assignment, lien and security interest in such patents under this
Agreement.
 
SECTION 4. Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed counterpart by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
[signature page follows]

 
- 1 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
 
LAS VEGAS GAMING, INC.
 
By:   /s/  Bruce Shepard                        
Name:    Bruce Shepard
Title:      Chief Financial Officer
 
ACCEPTED AND AGREED:
 
 
IGT
 
By: /s/  Ken Creighton                                        
Name:   Ken Creighton
Title:     Assistant Secretary and
              V.P. Corporate Legal
 

 
- 2 -

--------------------------------------------------------------------------------

 

SCHEDULE I TO PATENT SECURITY AGREEMENT
 
i.           Patents
 
 
1.           U.S. Patents
 

 
PATENT NUMBER
DATE OF PATENT
TITLE
1)
6,059,659
MAY 9, 2000
ROULETTE TABLE HAVING PROGRESSIVE JACKPOTS
2)
7,335,106 B2
FEBRUARY 26, 2008
CLOSED-LOOP SYSTEM FOR DISPLAYING PROMOTIONAL EVENTS AND GRANTING AWARDS FOR
ELECTRONIC VIDEO GAMES
3)
7,258,608 B2
AUGUST 21, 2007
KENO GAME WITH EXTRA CHANCES
4)
6,722,978 B2
APRIL 20, 2004
METHOD OF PLAYING A LINKED NUMERICAL GAME OF CHANCE WITH A BONUS AND PARLAY
WAGERING OPTION

 
2.           U.S. Patent Applications
 

 
PATENT APPLICATION NUMBER
TITLE
1)
11/469,108
METHODS AND APPARATUS FOR INTERACTING WITH PLAYERS OF VIDEO MACHINES
2)
11/468,946
CLOSED-LOOP SYSTEM FOR PROVIDING ADDITIONAL EVENT PARTICIPATION TO ELECTRONIC
VIDEO GAME CUSTOMERS
3)
11/686,755
AUTOMATIC FUNDING OF PARAGAMES ON ELECTRONIC GAMING PLATFORM
4)
11/968,633
ENHANCED VIDEO GAMING MACHINE
5)
11/897,533
Method and system for paragame activity at electronic gaming machine
6)
11/897,532
Method and apparatus for providing secondary gaming machine functionality
7)
11/847,062
SYSTEM TO DECODE VIDEO SIGNAL FROM ELECTRONIC GAMING DEVICE AND TO DETERMINE
PLAY INFORMATION

 
 
- 3 -

--------------------------------------------------------------------------------


 
3.           International Patents/Applications
 

 
COUNTRY PATENT/APPLICATION NUMBER
TITLE
1)
WO 1997/046293
ROULETTE TABLE HAVING PROGRESSIVE JACKPOTS
2)
WO 2005/043285
CLOSED-LOOP SYSTEM FOR DISPLAYING PROMOTIONAL EVENTS AND GRANTING AWARDS FOR
ELECTRONIC VIDEO GAMES
3)
WO 2007/035388
METHODS AND APPARATUS FOR INTERACTING WITH PLAYERS OF VIDEO MACHINES
4)
WO 2008/027062
CLOSED-LOOP SYSTEM FOR PROVIDING ADDITIONAL EVENT PARTICIPATION TO ELECTRONIC
VIDEO GAME CUSTOMERS
5)
WO 2008/027443
METHOD AND SYSTEM FOR PARAGAME ACTIVITY AT ELECTRONIC GAMING MACHINE
6)
WO 2008/027444
METHOD AND APPARATUS FOR PROVIDING SECONDARY GAMING MACHINE FUNCTIONALITY
7)
WO 2009/029101
SYSTEM TO DECODE VIDEO SIGNAL FROM ELECTRONIC GAMING DEVICE AND TO DETERMINE
PLAY INFORMATION




 
- 4 -

--------------------------------------------------------------------------------

 
